

114 SCON 6 IS: Expressing the sense of Congress that John Arthur “Jack” Johnson should receive a posthumous pardon for the racially motivated conviction in 1913 that diminished the athletic, cultural, and historic significance of Jack Johnson and unduly tarnished his reputation.
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 6IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. McCain (for himself and Mr. Reid) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that John Arthur Jack Johnson should receive a posthumous pardon for the racially motivated conviction in 1913 that
			 diminished the athletic, cultural, and historic significance of Jack
			 Johnson and unduly tarnished his reputation.
	
 Whereas John Arthur Jack Johnson was a flamboyant, defiant, and controversial figure in the history of the United States who challenged racial biases;
 Whereas Jack Johnson was born in Galveston, Texas, in 1878 to parents who were former slaves;
 Whereas Jack Johnson became a professional boxer and traveled throughout the United States, fighting White and African-American heavyweights;
 Whereas, after being denied (on purely racial grounds) the opportunity to fight 2 White champions, in 1908, Jack Johnson was granted an opportunity by an Australian promoter to fight the reigning White title-holder, Tommy Burns;
 Whereas Jack Johnson defeated Tommy Burns to become the first African-American to hold the title of Heavyweight Champion of the World;
 Whereas the victory by Jack Johnson over Tommy Burns prompted a search for a White boxer who could beat Jack Johnson, a recruitment effort that was dubbed the search for the great white hope;
 Whereas, in 1910, a White former champion named Jim Jeffries left retirement to fight Jack Johnson in Reno, Nevada;
 Whereas Jim Jeffries lost to Jack Johnson in what was deemed the Battle of the Century;
 Whereas the defeat of Jim Jeffries by Jack Johnson led to rioting, aggression against African-Americans, and the racially motivated murder of African-Americans throughout the United States;
 Whereas the relationships of Jack Johnson with White women compounded the resentment felt toward him by many Whites;
 Whereas, between 1901 and 1910, 754 African-Americans were lynched, some for simply for being too familiar with White women;
 Whereas, in 1910, Congress passed the Act of June 25, 1910 (commonly known as the White Slave Traffic Act or the Mann Act) (18 U.S.C. 2421 et seq.), which outlawed the transportation of women in interstate or foreign commerce for the purpose of prostitution or debauchery, or for any other immoral purpose;
 Whereas, in October 1912, Jack Johnson became involved with a White woman whose mother disapproved of their relationship and sought action from the Department of Justice, claiming that Jack Johnson had abducted her daughter;
 Whereas Jack Johnson was arrested by Federal marshals on October 18, 1912, for transporting the woman across State lines for an immoral purpose in violation of the Mann Act;
 Whereas the Mann Act charges against Jack Johnson were dropped when the woman refused to cooperate with Federal authorities, and then married Jack Johnson;
 Whereas Federal authorities persisted and summoned a White woman named Belle Schreiber, who testified that Jack Johnson had transported her across State lines for the purpose of prostitution and debauchery;
 Whereas, in 1913, Jack Johnson was convicted of violating the Mann Act and sentenced to 1 year and 1 day in Federal prison;
 Whereas Jack Johnson fled the United States to Canada and various European and South American countries;
 Whereas Jack Johnson lost the Heavyweight Championship title to Jess Willard in Cuba in 1915;
 Whereas Jack Johnson returned to the United States in July 1920, surrendered to authorities, and served nearly a year in the Federal penitentiary at Leavenworth, Kansas;
 Whereas Jack Johnson subsequently fought in boxing matches, but never regained the Heavyweight Championship title;
 Whereas Jack Johnson served the United States during World War II by encouraging citizens to buy war bonds and participating in exhibition boxing matches to promote the war bond cause;
 Whereas Jack Johnson died in an automobile accident in 1946;
 Whereas, in 1954, Jack Johnson was inducted into the Boxing Hall of Fame; and
 Whereas, on July 29, 2009, the 111th Congress agreed to Senate Concurrent Resolution 29, which expressed the sense of the 111th Congress that Jack Johnson should receive a posthumous pardon for his racially motivated 1913 conviction: Now, therefore, be it
	
 That it remains the sense of Congress that Jack Johnson should receive a posthumous pardon—
 (1)to expunge a racially motivated abuse of the prosecutorial authority of the Federal Government from the annals of criminal justice in the United States; and
 (2)in recognition of the athletic and cultural contributions of Jack Johnson to society.